DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu US 20190249723 A1 (hereinafter Lu).
In regards to claim 1, Lu teaches an electric lock (See fig 1), comprising: a housing (130) formed with a driving structure (132) and a shaft hole (and a hole in see fig 5), the driving structure having a first inclined surface, a second inclined surface and a bottom surface located between bottom portions of the first inclined surface and the second inclined surface (See reference image 1); a clutch mechanism (142, 151, 152,153, 154, 156 and 162), comprising: a driving member (152) having a pushing structure (right surface with respect to fig 8); an elastic member (153, at least due to its biasing via 157) arranged on the driving member for abutting against the driving structure (See fig 3); a rotating member (160) having a pushed structure (Surface contacting 142 see fig 8); and a motor (156) configured to drive the driving member to rotate relative to the driving structure (para 17); and a manual control member (140 and 122) connected to the rotating member through the shaft hole (See figs 2 and 8); wherein when the motor drives the driving member to rotate relative to the driving structure (See fig 4 and para 17), the elastic member is configured to abut against the first or second inclined surface to push the driving member to move toward the rotating member (para 19, see fig 8 and 9), so as to allow the pushing structure to abut against the pushed structure (see fig 8), in order to further drive the rotating member to rotate the manual control member (para 21).  

    PNG
    media_image1.png
    566
    527
    media_image1.png
    Greyscale

Reference image 1
In regards to claim 3, Lu teaches the electric lock of claim 1, wherein when the elastic member abuts against the bottom surface, the driving member is away from the rotating member, such that the pushing structure is unable to abut against the pushed structure (para 22, See fig 9).  
In regards to claim 4, Lu teaches the electric lock of claim 1, wherein the clutch mechanism further comprises a gear assembly (151), and the motor is configured to drive the driving member to rotate relative to the driving structure through the gear assembly (See fig 3).  
In regards to claim 5, Lu teaches the electric lock of claim 1, wherein the manual control member comprises: a knob (112) arranged on an outer side of the housing (See fig 2); and a rotating shaft (140) connected to the knob and passing through the shaft hole and the driving member to be connected to the rotating member (See fig 2).  
In regards to claim 6, Lu teaches the electric lock of claim 1, wherein the rotating member is configured to be connected to a latch (200) through a transmission rod (140); wherein when the rotating member rotates, the transmission rod is driven to move the latch (See figs 8-9).  
In regards to claim 7, Lu teaches the electric lock of claim 1, wherein the clutch mechanism further comprises a spring (157) arranged between the driving member and the rotating member (See fig 2) and configured to push the driving member to move away from the rotating member (para 22).  
In regards to claim 8, Lu teaches the electric lock of claim 1, wherein the elastic member comprises: a main body fixed to the driving member (lower flat portions see fig 3); and a protrusion part extended from the main body toward the driving structure (protruding portions see fig 3).  
In regards to claim 9, Lu teaches the electric lock of claim 8, wherein the driving structure further has a top surface connected to top portions of the first inclined surface and the second inclined surface, the protrusion part has a guiding plane and a plurality of inclined guiding surfaces (See fig 3 and fig 5), the guiding plane is configured to correspondingly abut against the bottom surface or the top surface, and the plurality of inclined guiding surfaces are configured to respectively abut against the first inclined surface and the second inclined surface to guide the protrusion part to move relative to the driving structure (See fig 2 and 3). 
Claim(s) 1-2 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Huang US 7827837 B2 (hereinafter Lu).
In regards to claim 1, Huang teaches an electric lock, comprising: a housing (10) formed with a driving structure (25) and a shaft hole (12), the driving structure having a first inclined surface (251 first intercepted by 243 when going clockwise, see fig 5A), a second inclined surface (251 first intercepted when going counter clockwise) and a bottom surface (right of 25 with respect to fig 3) located between bottom portions of the first inclined surface and the second inclined surface; a clutch mechanism (See fig 3), comprising: a driving member (24) having a pushing structure (241); an elastic member (243 since at least it’s spring biased) arranged on the driving member for abutting against the driving structure (See fig 3); a rotating member (23) having a pushed structure (231); and a motor (M) configured to drive the driving member to rotate relative to the driving structure (See fig 2); and a manual control member (30) connected to the rotating member through the shaft hole (See fig 6C); wherein when the motor drives the driving member to rotate relative to the driving structure (See fig 5A-5D), the elastic member is configured to abut against the first or second inclined surface to push the driving member to move toward the rotating member, so as to allow the pushing structure to abut against the pushed structure, in order to further drive the rotating member to rotate the manual control member (See fig 3).  
In regards to claim 2, Huang teaches the electric lock of claim 1, wherein when the motor drives the driving member to rotate relative to the driving structure along a first rotating direction (clockwise), the elastic member is configured to abut against the first inclined surface to push the driving member to move toward the rotating member, so as to allow the pushing structure to abut against the pushed structure, in order to further drive the rotating member to rotate the manual control member to a first position (locking, Col 3 lines 12-39 and Col 3 line 40 – Col 4 line 34); wherein when the motor drives the driving member to rotate relative to the driving structure along a second rotating direction (counter clockwise), the elastic member is configured to abut against the second inclined surface to push the driving member to move toward the rotating member, so as to allow the pushing structure to abut against the pushed structure, in order to further drive the rotating member to rotate the manual control member to a second position (unlocked); wherein the second rotating direction is opposite to the first rotating direction (clockwise vs counterclockwise).
In regards to claim 10, Huang teaches a clutch mechanism of an electric lock, comprising: a driving member (24) having a pushing structure (241); an elastic member (242 and 243 since at least it’s spring biased) arranged on the driving member for abutting against a driving structure (25) on a housing of the electric lock (See fig 6A and fig 3), wherein the driving structure has a first inclined surface (251 first intercepted by 243 when going clockwise, See fig 5A), a second inclined surface (251 first intercepted when going counter clockwise) and a bottom surface (left surface of 25 with respect to fig 3) located between bottom portions of the first inclined surface and the second inclined surface (See fig 3); a rotating member (23) having a pushed structure (231); and a motor (M) configured to drive the driving member to rotate relative to the driving structure (See fig 2); wherein when the motor drives the driving member to rotate relative to the driving structure along a first rotating direction (clockwise), the elastic member is configured to abut against the first inclined surface to push the driving member to move toward the rotating member (See fig 3), so as to allow the pushing structure to abut against the pushed structure (See fig 3), in order to further drive the rotating member to rotate along the first rotating direction (Col 3 lines 40 – Col 4 line 34); wherein when the motor drives the driving member to rotate relative to the driving structure along a second rotating direction (counterclockwise), the elastic member is configured to abut against the second inclined surface to push the driving member to move toward the rotating member, so as to allow the pushing structure to abut against the pushed structure, in order to further drive the rotating member to rotate along the second rotating direction; wherein the second rotating direction is opposite to the first rotating direction (Col 3 lines 12-39 and Col 3 lines 40 – Col 4 line 34).  
In regards to claim 11, Huang teaches the clutch mechanism of claim 10, wherein when the elastic member abuts against the bottom surface, the driving member is away from the rotating member, such that the pushing structure is unable to abut against the pushed structure (See fig 3).  
In regards to claim 12, Huang teaches the clutch mechanism of claim 10, further comprising a gear assembly (28 and 29); wherein the motor is configured to drive the driving member to rotate relative to the driving structure through the gear assembly (Fig 4A-4C).  
In regards to claim 13, Huang teaches the clutch mechanism of claim 10, further comprising a spring (S) arranged between the driving member and the rotating member (See fig 1B), and configured to push the driving member to move away from the rotating member (See fig 1B).  
In regards to claim 14, Huang teaches the clutch mechanism of claim 10, wherein the elastic member comprises: a main body (right side of 242) fixed to the driving member; and a protrusion part (243) extended from the main body toward the driving structure (See fig 3).  
In regards to claim 15, Huang teaches the clutch mechanism of claim 14, wherein the driving structure further has a top surface (251b) connected to top portions of the first inclined surface and the second inclined surface (See fig 3 and fig 5a), the protrusion part has a guiding plane and a plurality of inclined guiding surfaces (See figs 3 and 5a), the guiding plane is configured to correspondingly abut against the bottom surface or the top surface, and the plurality of inclined guiding surfaces are configured to respectively abut against the first inclined surface and the second inclined surface to guide the protrusion part to move relative to the driving structure (See fig 3 and 5a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Huang et al. US 20180320411 A1 - teaches a similar elastic member.
Chang US 20120036904 A1 – teaches a similar device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675